Citation Nr: 0008812	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected residuals of a fracture of the little finger and 
paresthesia of the ring and middle fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a February 2000 rating decision, the RO denied the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The RO notified the veteran of that 
decision by letter dated February 25, 2000.  After receiving 
additional private medical records from the veteran, the RO 
again denied service connection for post-traumatic stress 
disorder in a March 2000 rating decision.  The RO notified 
the veteran of that decision by letter dated March 2, 2000.  
The veteran has not filed a notice of disagreement with 
either decision.  38 C.F.R. §§ 20.200, 20.201 (1999).  

At the personal hearing, the veteran raised a claim for 
service connection for anxiety and depression as secondary to 
his service-connected right hand disability.  Transcript (May 
1999).  This issue has been neither procedurally prepared nor 
certified for appellate review, and is referred to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed his original application for service 
connection for a nerve injury to the right hand in January 
1998.  The RO scheduled a VA compensation examination in 
April 1998.  Based on the service medical records and the VA 
examination, the RO granted service connection for 
paresthesia of the second and third fingers of the right hand 
in a June 1998 rating decision.  The RO awarded a 10 percent 
disability rating, effective January 29, 1998.  The veteran 
appealed.  

In an October 1998 rating decision, the RO granted service 
connection for residuals of a fracture of the right little 
finger.  The RO combined this disability with the service-
connected paresthesia of the right second and third fingers.  
The RO continued the 10 percent disability rating and the 
veteran expressed continued disagreement with the disability 
rating.  

In June 1999 the RO notified the veteran that he would be 
scheduled for a VA medical examination concerning his claim 
for increased VA service-connected disability compensation 
"[i]n order for [the RO] to properly evaluate [the 
veteran's] claimed condition."  The veteran has not been 
scheduled for a VA examination.  

The April 1998 VA examination is inadequate insofar as the 
physician did not evaluate the residuals of the fracture of 
the right little finger.  The physician did not comment on 
additional functional loss caused by the reduced grip 
strength on the right as compared to the left.  It is also 
not clear from the examination report which finger or fingers 
is being referred to as showing a five-degree residual 
extension deficit.  The physician noted that right hand 
flexion was complete and normal from 0-to-90 degrees.  It is 
not clear whether this refers to the fingers or the wrist.  

At the personal hearing, the veteran testified that his 
service-connected right hand disability has increased in 
severity.  Transcript (May 1999).  


In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and on-VA, inpatient and 
outpatient, who have treated him for his 
right hand disability since 1998.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations by appropriate specialists 
to determine the nature and extent of 
severity of the service-connected 
residuals of a fracture of the little 
finger and paresthesia of the ring and 
middle fingers.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of their 
examinations and the examiners must so 
annotate the examination reports in this 
regard.  Any further indicated special 
studies should performed.  

The examiners should set forth all 
objective findings regarding the fingers, 
including the range of flexion and 
extension in degrees.  The examiners 
should indicate whether there is any 
nerve impairment or sensory loss 
involving the fingers.  

The examiners should obtain a history and 
note any objective findings regarding the 
following: functional loss due to pain 
and loss of grip strength involving the 
fingers.  Any opinions expressed by the 
examiners as to the severity of 
functional loss must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
service connection for residuals of a 
fracture of the little finger and 
paresthesia of the ring and middle 
fingers under the VA Schedule for Rating 
Disabilities, with a determination as to 
the applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (1999), and DeLuca v Brown, 8 Vet. 
App. 202 (1995), as warranted.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The Board expresses no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


